Citation Nr: 0739429	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1973 to August 1976, when he was honorably 
discharged. 

The veteran filed a claim for TDIU in December 2003.  That 
claim was denied in a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  The veteran perfected his appeal 
by filing a substantive appeal in July 2005.  The veteran did 
not request a hearing.      


FINDINGS OF FACT

1.  The veteran has two service-connected disabilities, left 
shoulder reconstruction, which is currently rated 30 percent 
disabling; and hernia repair, which is currently rated 
noncompensably (zero percent) disabling.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected left 
shoulder reconstruction and hernia repair render him unable 
to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met, including on an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006) [reasonable doubt to be 
resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2004 and September 2004 which 
were specifically intended to address the requirements of the 
VCAA.  Both letters from the RO specifically notified the 
veteran that to support a claim for total disability rating, 
the evidence must show one service connected disability 
ratable at 60 percent or more OR two or more service 
connected disabilities, at least one ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined disability rating to 70 percent or more.  This must 
be shown by medical evidence. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In both the 
June and September 2004 VCAA letter, the veteran was informed 
that VA was responsible for obtaining "[r]elevant records 
held by any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  The VA would also make reasonable 
efforts to get "[r]elevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employees."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  More specifically, the 
veteran was advised that "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Emphasis as in original.)

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  Both the 
June 2004 and September 2004 letters instructed the veteran 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided with Dingess notice in a separate 
March 2006 letter.

In the instant case, elements (1), (2), and (3) are not at 
issue as the veteran has already been service-connected for 
left shoulder reconstruction and hernia repair. Moreover, 
element (5), effective date, is rendered moot by the Board's 
denial of entitlement to TDIU herein.  In other words, any 
lack of advisement as to that element is meaningless, because 
an effective date is not, and cannot be, assigned in the 
absence of entitlement to TDIU.  As will be explained in 
greater detail below, the veteran's claim is being denied 
based on element (4), the degree of disability and its effect 
on employability.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to this crucial element.

The record indicates that the veteran received appropriate 
notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
examination in January 2007, the report of which indicates 
the examiner performed an appropriate examination and 
rendered appropriate diagnoses and opinions.  The veteran has 
not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative and was provided ample opportunity to submit 
evidence and argument in support of his claim.  The veteran 
declined a Board hearing. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has two service-connected disabilities, left 
shoulder reconstruction, which is currently rated 30 percent 
disabling; and hernia repair, which is currently rated zero 
percent disabling.  [The veteran was denied entitlement to a 
compensable disability rating for his service-connected 
hernia repair in a February 2005 Board decision].  Therefore, 
he does not meet the criteria for consideration of TDIU on a 
schedular basis.  See 38 C.F.R. § 4.16(a) (2006).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2006).

The veteran has not presented competent evidence to support 
the premise that his service-connected disabilities have 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  Indeed, as was noted in 
the September 2004 RO decision, the veteran did not respond 
to a June 22, 2004 VA letter asking the veteran to submit 
medical evidence showing that his service-connected 
disabilities had worsened or that his claim should be 
submitted for extraschedular consideration.  

The evidence of record indicates that the veteran is 
gainfully employed.  In fact, the veteran appears to be 
working "30 hours a week for [a hospital] in St. Charles 
transporting patients to and from the hospital and their 
residences."  See January 2007 VA examination record.  There 
is no indication that the veteran's ability is work is 
limited by his service-connected disabilities to the degree 
anticipated by an extraschedular award.  Any limitation in 
employability is contemplated in the 30 percent disability 
rating assigned by his left should reconstruction disability.  
Loss of industrial capacity is an important factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the impact that the left shoulder disability may 
have on the veteran's industrial capacity, this is already 
taken into consideration in the assigned 30 percent rating.

There is no evidence that the service-connected hernia repair 
in any way limits the veteran.  Physical examination in 
January 2007 was essentially negative. 

Considering the above evidence, the Board does not find that 
the veteran's service connected disabilities cause 
interference with employment that is sufficient to warrant 
referral for consideration of an extraschedular rating.  
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating, such as 
frequent hospitalizations.  

Based on the record, referral of this issue to the 
appropriate VA officials for extraschedular consideration is 
not warranted.  
Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The veteran's claim of entitlement to TDIU is accordingly 
denied.


ORDER

Entitlement to TDIU is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


